 



Exhibit 10.4
As Adopted
by the Board of Directors of
Pzena Investment Management, Inc.
on October 24, 2007
PZENA INVESTMENT MANAGEMENT, LLC
AMENDED AND RESTATED BONUS PLAN
Effective as of October 30, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1.   Purpose
    1  
2.   Nature of Plan
    1  
3.   Definitions
    1  
4.   Bonus Awards
    4  
5.   Mandatory Deferral of Restricted Amounts
    5  
6.   Accounts
    8  
7.   Administration
    9  
8.   Amendment and Termination
    10  
9.   Unfunded Status of Accounts
    10  
10. Effective Date
    10  
11. Miscellaneous
    10  

i



--------------------------------------------------------------------------------



 



PZENA INVESTMENT MANAGEMENT, LLC
AMENDED AND RESTATED BONUS PLAN
Effective as of October 30, 2007
1. Purpose
     Pzena Investment Management, LLC adopted the Pzena Investment Management,
LLC Bonus Plan effective as of January 1, 2007, for bonus amounts earned in
Fiscal Years beginning on or after January 1, 2007. Pzena Investment Management,
LLC hereby adopts this Pzena Investment Management< LLC Amended and Restated
Bonus Plan effective as of October 30, 2007. The purpose of the Plan is to
enable the Company to attract, retain, motivate and reward highly qualified
individuals to provide services to the Company by (1) providing for grants of
bonus compensation to eligible employees and members of the Company;
(2) providing that a portion of the bonus awards made to certain highly
compensated individuals shall be deferred on a mandatory basis under the Plan
and shall vest and become payable over a four-year period; and (3) permitting
members of Pzena Investment Management, LLC to elect to receive a portion of
their bonus compensation that is mandatorily deferred in the form of Restricted
Share Units of the Company.
2. Nature of Plan
     The Plan is intended to be an unfunded bonus program of the Company in
accordance with Department of Labor Regulations Section 2510.3-2(c). Any
deferral of bonus compensation under this Plan is intended to be for a limited
period of time only and for the purposes of encouraging a Participant’s
continued Service with the Company, and the Plan is not intended to provide
retirement income to Participants or to defer income by Participants to
termination of covered employment and beyond. The Plan is intended to satisfy
the requirements of Section 409A of the Code. The Plan shall be interpreted,
operated and administered in a manner consistent with these intentions.
3. Definitions
     3.1. Account shall mean a bookkeeping account established and maintained by
the Company for a Participant in accordance with Section 6 to which is credited
all or a portion of the Participant’s Bonus Award for a Fiscal Year and to which
are credited income, gains and losses in accordance with Section 6.3.
     3.2. Allocation Date shall have the meaning set forth in Section 4.2.
     3.3. Bonus Award shall mean an award of bonus or incentive compensation
made by the Company to an Eligible Individual with respect to a Fiscal Year in
accordance with Section 4.
     3.4. Cause shall have the meaning set forth in the Operating Agreement,
provided that references to an “Employee Member” shall be replaced by references
to a “Participant.”

 



--------------------------------------------------------------------------------



 



     3.5. Client shall have the meaning set forth in the Operating Agreement,
provided that references to an “Employee Member” shall be replaced by references
to a “Participant.”
     3.6. Code shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     3.7. Committee means any committee of the board of directors of Pzena
Investment Management, Inc., in its capacity as the Managing Member of the
Company, that is delegated responsibility by such board of directors for the
administration of the Plan, as provided in Section 7 of the Plan; provided, that
such committee shall be comprised solely of directors of Pzena Investment
Management, Inc. who are (a) “non-employee directors” under Rule 16b-3 of the
Securities Exchange Act of 1934, as amended from time to time, and as now or
hereafter construed, interpreted and applied by regulations, rulings and cases,
(b) “outside directors” under Code Section 162(m) and (c) “independent
directors” pursuant to New York Stock Exchange requirements. For any period
during which no such committee is in existence, “Committee” shall mean the
Managing Member and all authority and responsibility assigned to the Committee
under the Plan shall be exercised, if at all, by the Managing Member.
     3.8. Company shall mean Pzena Investment Management, LLC, a Delaware
limited liability company, and its subsidiaries.
     3.9. Compensation shall mean the total remuneration paid by the Company to
an Eligible Individual for services provided to the Company in respect of a
Fiscal Year, including, without limitation, base salary, guaranteed minimum base
payments, Bonus Awards, commissions, sick pay and short-term disability pay (to
the extent paid from payroll), and amounts contributed by or on behalf of the
Eligible Individual to any retirement plan or simplified employee plan of the
Company. Notwithstanding the foregoing, an Eligible Individual’s Compensation
shall exclude short-term disability pay not paid from payroll, long-term
disability pay, severance pay, welfare and fringe benefits (whether or not
includible in the Eligible Individual’s gross income), expense allowances and
reimbursements (whether or not includible in the Eligible Individual’s gross
income), awards or income under the Equity Incentive Plan (other than Restricted
Share Units issued under the Equity Incentive Plan pursuant to the terms of this
Plan), and, with respect to an Eligible Individual who is a member of the
Company, the Eligible Individual’s distributive share, as a member, of the net
income of the Company after payment of all compensation and other expenses of
the Company. Notwithstanding the foregoing, an Eligible Individual’s
Compensation shall not include any amount paid or payable from an Account to
such Eligible Individual during a Fiscal Year.
     3.10. Confidential Information shall have the meaning set forth in the
Operating Agreement.
     3.11. Distribution Equivalent shall mean a right, granted pursuant to the
Equity Incentive Plan, to be paid an amount determined with respect to the
distributions declared and paid with respect to outstanding Restricted Share
Units.
     3.12. Eligible Individual shall have the meaning set forth in Section 4.1.

2



--------------------------------------------------------------------------------



 



     3.13. Equity Incentive Plan shall mean the Pzena Investment Management, LLC
2006 Equity Incentive Plan, as it may be amended and in effect from time to
time.
     3.14. FICA Amount shall have the meaning set forth in Section 11.3(b).
     3.15. Fiscal Year shall mean the fiscal year of Pzena Investment
Management, LLC, which is the calendar year.
     3.16. Good Reason shall mean the occurrence of any of the following events
without either (i) the Participant’s prior written consent; or (ii) full cure
within 30 days after the Participant gives written notice to the Company
describing the event in reasonable detail and requesting cure:
          (a) any material diminution in the Participant’s title,
responsibilities or authority with the Company; or
          (b) any relocation of the Participant’s place of employment to a
location that is more than 50 miles from both the Company’s principal office and
the Participant’s then current principal residence.
     3.17. Investment Options shall have the meaning set forth in Section 6.2.
     3.18. Investment Advisory Services shall mean any services that involve
(1) the management of an investment account or fund (or portions thereof or a
group of investment accounts or funds), (2) the giving of advice with respect to
the investment and/or reinvestment of assets or funds (or any group of assets or
funds), or (3) otherwise acting as an “investment adviser” within the meaning of
the Investment Advisers Act of 1940, as amended (whether or not required to be
registered under such act), and performing activities related or incidental
thereto, provided that “Investment Advisory Services” shall exclude any service
in respect of which no compensation or economic benefit is provided directly or
indirectly to any Person in respect of such service.
     3.19. Managing Member shall have the meaning set forth in the Operating
Agreement.
     3.20. Market Value shall have the same meaning as Fair Market Value set
forth in the Equity Incentive Plan.
     3.21. Operating Agreement shall mean the Company’s Amended and Restated
Operating Agreement, Further Amended and Restated as of October 30, 2007, as in
effect from time to time.
     3.22. Participant shall mean a current or former employee or member of the
Company for whom an Account is maintained pursuant to this Plan or who holds any
Restricted Share Units pursuant to the Plan.
     3.23. Person shall mean any individual, partnership (whether general or
limited), joint venture, corporation, limited liability company, trust,
incorporated organization, or governmental or regulatory authority or other
entity.

3



--------------------------------------------------------------------------------



 



     3.24. Plan shall mean this Pzena Investment Management, LLC Amended and
Restated Bonus Plan, as it may be amended and in effect from time to time.
     3.25. Restricted Amount shall have the meaning set forth in Section 5.2.
     3.26. Restricted Share Units shall mean a right granted to a Participant
under Section 6.4 of the Equity Incentive Plan to receive Units or cash at the
end of a specified period.
     3.27. Restriction Period shall have the meaning set forth in the Equity
Incentive Plan.
     3.28. Separation from Service shall mean a Participant’s “separation from
service,” as defined in Section 409A of the Code and applicable guidance
thereunder, from the Company.
     3.29. Service means employment with the Company, or the provision of
services to the Company as a member.
     3.30. Unit shall mean a “Class B Unit” in Pzena Investment Management, LLC,
as defined in the Operating Agreement.
     3.31. Valuation Date shall have the meaning set forth in Section 6.3.
     3.32. Vesting Date shall mean each date upon which a portion of a
Participant’s Account vests and/or upon which the Restriction Period ends with
respect to all or a portion of a Participant’s Restricted Share Units, in
accordance with Section 5.6(a).
4. Bonus Awards
     4.1. Grant of Bonus Awards. No later than the last day of a Fiscal Year,
the Committee shall designate, from among the employees and members of the
Company who provide personal services to the Company, those individuals eligible
for a Bonus Award for such Fiscal Year (each, an “Eligible Individual”) and
shall determine and specify for each Eligible Individual the amount of the Bonus
Award that shall be awarded to such Eligible Individual for such Fiscal Year. In
designating the Eligible Individuals for a Fiscal Year and in determining the
amount of the Bonus Awards to be granted, the Committee shall take into account
any subjective or objective factors that it may in its sole discretion deem
relevant, including, without limitation, the performance of the Company, the
Eligible Individual or the business unit within the Company to which the
Eligible Individual provides services. The Committee may designate as an
Eligible Individual an employee or member of the Company who terminates his
association with the Company during a Fiscal Year.
     4.2. Time of Payment. Unless deferred under Section 5, a Bonus Award shall
be paid to the Participant in one lump sum in cash in the calendar year
following the Fiscal Year in which it was earned, but no later than the
March 15th of such calendar year (the “Allocation Date”).

4



--------------------------------------------------------------------------------



 



5. Mandatory Deferral of Restricted Amounts
     5.1. Application of Section to Eligible Individuals. The provisions of this
Section 5 shall apply to each Eligible Individual who is allocated a Bonus Award
for a Fiscal Year and whose Compensation for such Fiscal Year (including such
Bonus Award) exceeds $600,000.
     5.2. Restricted Amount. An Eligible Individual’s “Restricted Amount” is
that portion of the Eligible Individual’s Bonus Award (but no more than 100% of
such Bonus Award) for such Fiscal Year which is equal to:
          (a) twenty-five percent (25%) of the amount of the Eligible
Individual’s Compensation for the Fiscal Year that exceeds $600,000; plus
          (b) an additional fifteen percent (15%) of the amount of the Eligible
Individual’s Compensation for the Fiscal Year that exceeds $1,200,000.
     5.3. Member Participants. Each Eligible Individual who is a member of Pzena
Investment Management, LLC and who is or may be entitled to receive a Bonus
Award for a Fiscal Year may elect, in accordance with procedures prescribed by
the Committee, to have any Restricted Amount of such Bonus Award credited to an
Account in his name in accordance with Section 6.1, to receive the Restricted
Amount in the form of Restricted Share Units in accordance with Section 5.5, or
in a combination of the two. In the absence of an election, the entire
Restricted Amount shall be credited to an Account in the name of the Eligible
Individual in accordance with Section 6.1.
     5.4. Other Participants. Each Eligible Individual who is an employee or
member of the Company, who is not a member of Pzena Investment Management, LLC
and who is entitled to receive a Restricted Amount in any Fiscal Year shall have
the entire Restricted Amount credited to an Account in his name in accordance
with Section 6.1.
     5.5. Restricted Share Units.
          (a) If an Eligible Individual who is a member of Pzena Investment
Management, LLC elects to receive all or a portion of his Restricted Amount in
the form of Restricted Share Units, the Restricted Share Units shall be issued
under and in accordance with the terms of the Equity Incentive Plan and
Section 5.6 below and subject to any restrictions thereof. In addition, the
Committee may, no later than the last date on which an Eligible Individual may
make an election to receive all or a portion of his Restricted Amount in
Restricted Share Units, reject such election in its sole discretion, in which
event the portion of such Restricted Amount that is rejected shall be credited
to an Account in the name of the Eligible Individual in accordance with
Section 6.1.
          (b) An Eligible Individual who is a member of Pzena Investment
Management, LLC shall receive, effective as of the last day of the Fiscal Year
to which a Restricted Amount relates, the number of Restricted Share Units whose
Market Value, determined as of the last business day of the Fiscal Year to which
the Restricted Amount relates, equals the portion of the Restricted Amount to be
provided in the form of Restricted Share Units pursuant to Sections 5.3 and
5.5(a); provided, however, that fractional Restricted

5



--------------------------------------------------------------------------------



 



Share Units shall not be issued and any excess amount shall be credited to an
Account in the name of the Eligible Individual in accordance with Section 6.1.
Such Restricted Share Units shall be subject to a Restriction Period that
reflects the vesting provisions set forth in Section 5.6.
          (c) In addition, in the sole discretion of the Committee, a
Participant may be entitled to be credited with Distribution Equivalents with
respect to Restricted Share Units, calculated as follows: on each date that a
cash distribution is paid by the Company while the Restricted Share Units are
outstanding, a Participant’s Account shall be credited with an amount of cash
equal to the aggregate dollar amount of the cash distribution that would have
been paid on the Restricted Share Units had the Restricted Share Units been
issued as Units. The Account credited under this Section shall be subject to the
same terms and conditions applicable to the Restricted Share Units originally
awarded hereunder, including, without limitation, provisions related to vesting
and payment. Notwithstanding the foregoing, in lieu of the Account credit
described herein, a Participant may, in the sole discretion of the Committee and
to the extent the Committee credits such Participant with Distribution
Equivalents, be credited with an additional number of Restricted Share Units
equal to the number of whole Units (valued at Fair Market Value (as defined in
the Equity Incentive Plan) on such date) that could be purchased on such date
with the aggregate dollar amount of the cash distribution that would have been
paid on the Restricted Share Units had the Restricted Share Units been issued as
Units. The additional Restricted Share Units credited under this Section shall
be subject to the same terms and conditions applicable to the Restricted Share
Units originally awarded hereunder, including, without limitation, for purposes
of vesting and crediting of additional Distribution Equivalents.
     5.6. Vesting.
          (a) A Participant shall become vested in his Account, and the
Restriction Period applicable to his Restricted Share Units shall lapse, in
accordance with the following schedule, provided that the Participant continues
in Service with the Company or satisfies the provisions of paragraph (c) through
to the applicable Vesting Date:

          Vesting Date         (Time Elapsed Since Last Day        
of Fiscal Year For
Which Bonus Earned)
    Percentage
Vesting on Vesting Date            
1 year
    25%  
2 years
    50%  
3 years
    75%  
4 years
    100%  

          (b) A Participant shall also become fully vested in his Account and
the Restriction Period applicable to his Restricted Share Units shall lapse if
he dies while in

6



--------------------------------------------------------------------------------



 



Service with the Company, his Service is terminated by the Company without Cause
or he voluntarily terminates his Service with Good Reason.
          (c) A Participant who voluntarily terminates his Service with the
Company and who has, as of the time of such termination, provided Services to
the Company for a continuous period of no less than ten years, shall continue to
vest in his Account and in any Restricted Share Units for which the Restriction
Period has not lapsed in accordance with the vesting schedule set forth in
paragraph (a) above provided that he does not, on or before an applicable
Vesting Date:
          (1) directly or indirectly, whether as an officer, director, owner,
partner, investor, member, adviser, representative, consultant, agent, employee,
co-venturer or otherwise, provide Investment Advisory Services, except in the
performance of his duties with the Company, or engage, or assist others to
engage, in whole or in part, in any business in competition with the business of
the Company;
          (2) directly or indirectly (other than in the course of performing his
duties to the Company) (i) solicit the hiring of or hire any employee of the
Company or any Person who, within the prior six months, had been an employee of
the Company, assist in, or encourage such hiring by any Person or encourage any
such employee to terminate or alter his relationship with the Company; (ii) in
competition with the Company, solicit, seek, induce, pursue in any way, or
accept a business relationship of any kind with, any Person who is a Client of
the Company, including by way of indirect or sub-advisory arrangements (such
obligation to include the duty of the Participant to decline any such offered
business activity even if unsolicited); (iii) otherwise solicit, encourage or
induce any Client to terminate or reduce its business or relationship with the
Company; or (iv) otherwise take any action or have any communication with any
Person the purpose of which is, or the reasonably likely effect of which could
be, to cause any such Client to terminate, alter, reduce, modify or restrict in
any way its relationship or business with the Company; or
          (3) except as required by law or on the written request or with the
written consent of the Company, disclose any Confidential Information, directly
or indirectly, or use it in any way.
          (d) Except as provided in paragraphs (b) and (c), a Participant who
terminates his Service with the Company for any reason shall forfeit the
unvested portions of his Accounts and any Restricted Share Units for which the
Restriction Period has not lapsed. Notwithstanding the foregoing, any
termination of a Participant’s employment (1) by reason of the Company’s waiver
of any termination notice period given by a Participant or (2) by the Company
after such Participant has given notice of voluntary termination will, in either
case, be deemed a voluntary termination as of the date of the Participant’s
actual termination of employment.

7



--------------------------------------------------------------------------------



 



6. Accounts
     6.1. Establishment of Accounts. The Company shall establish and maintain an
account (an “Account”) for each Eligible Individual who is entitled to receive a
Restricted Amount in any Fiscal Year, provided that an Account shall only be
established for an Eligible Individual who is a member of Pzena Investment
Management, LLC if he does not receive all of his Restricted Amount for the
Fiscal Year in the form of Restricted Share Units. A separate Account shall be
established for each such Participant for each Fiscal Year. A Participant’s
Account shall be credited with an initial amount equal to the Restricted Amount
for such Fiscal Year (or, in the case of a Participant who is a member of Pzena
Investment Management, LLC, that part of the Restricted Amount that is not
received in the form of Restricted Share Units) effective as of the applicable
Allocation Date.
     6.2. Investment of Accounts. The Committee may from time to time designate
investment options in which a Participant’s Accounts may be notionally invested
(the “Investment Options”), which may include, without limitation, funds or
groups of funds to which the Company acts as investment adviser or sub-adviser
and designated stock or bond indices. Upon or prior to the establishment of an
Account and in accordance with procedures established by the Committee, a
Participant shall specify how such Account is to be notionally invested among
the Investment Options. At such intervals and in accordance with such procedures
as the Committee may prescribe, a Participant may reallocate the notional
investment of his Accounts among the available Investment Options. Nothing in
this Plan, however, will require the Company to invest any amounts in such
Investment Options or otherwise.
     6.3. Allocation of Income and Losses. As of the last day of each month or
such other dates as the Committee shall determine (each, a “Valuation Date”),
income, gains and losses shall be credited or debited, as appropriate, to a
Participant’s Account as if the Account balance had been invested in the
Investment Options in which it is notionally invested.
     6.4. Payments from Accounts and Settlement of Restricted Share Units.
          (a) Within 30 days following each Vesting Date, that portion of the
Participant’s Account (including the portion of such Account attributable to a
Distribution Equivalent) that vested on that Vesting Date shall be paid to the
Participant in a single lump sum in cash. Such payments shall be apportioned
pari passu among the Investment Options of the Account. Within 30 days following
each Vesting Date, that portion of the Participant’s Restricted Share Units that
vested on that Vesting Date shall be paid to the Participant in the form of
Units; provided, however, that fractional Units shall not be issued and any
excess amount shall be paid to the Participant in a single lump sum in cash.
          (b) Notwithstanding anything herein to the contrary, if a Participant
dies while in Service with the Company or while continuing to vest in his
Account after his termination of Service in accordance with Section 5.6(c), if a
Participant’s Service is terminated by the Company without Cause, or if a
Participant voluntarily terminates his Service with Good Reason, all unpaid
amounts in his Accounts shall be paid to the Participant, or to the
Participant’s estate, as applicable, in a lump sum in cash within 60 days of the
Participant’s date of death or Separation from Service, as applicable.

8



--------------------------------------------------------------------------------



 



7. Administration
     7.1. Power and Authority of the Committee. The Plan shall be administered
by the Committee, which shall have the full discretionary power and authority
to:
          (a) select Eligible Individuals from the Company’s employees and
members;
          (b) determine the amount of any Bonus Award;
          (c) prescribe, amend and rescind rules and procedures relating to the
Plan;
          (d) determine all questions arising in connection with the
administration, interpretation and application of the Plan;
          (e) correct defects, supply information, or reconcile inconsistencies
in any manner and to whatever extent is deemed necessary or advisable to carry
out the purposes of this Plan;
          (f) select the Investment Options available under the Plan;
          (g) determine the amount of income, gains and losses to be credited to
Accounts;
          (h) compute and certify the amount and the kind of benefits to which
any Participant may be entitled;
          (i) adjudicate, in good faith, all claims by Participants or any other
persons for benefits under the Plan;
          (j) authorize and direct payments to Participants from their Accounts;
          (k) maintain all necessary records for the administration of the Plan;
          (l) assist any Participant regarding his rights, benefits, or
elections available under the Plan;
          (m) employ such legal counsel, auditors and consultants as it deems
desirable for the administration of the Plan and rely upon any opinion or
computation received therefrom;
          (n) designate persons other than members of the Committee to carry out
its responsibilities; and
          (o) make all other determinations and take all other actions as may be
necessary, appropriate or advisable for the administration of the Plan.
     7.2. Determinations of Committee Final and Binding. All determinations and
interpretations by the Committee in carrying out and administering the Plan
shall be made in the

9



--------------------------------------------------------------------------------



 



Committee’s sole discretion and shall be final, conclusive and binding for all
purposes and upon all persons.
     7.3. Indemnification of Committee. The Company agrees to indemnify and hold
harmless each individual person who serves as a member of the Committee to the
fullest extent permitted by law for all acts done in good faith and without
gross negligence including defense of all litigation, including legal fees. The
Company may purchase insurance to further protect each member of the Committee.
8. Amendment and Termination
     Pzena Investment Management, LLC may amend, suspend or terminate this Plan
at any time in writing, and each such amendment, suspension or termination shall
be binding upon its subsidiaries, all Participants and all other persons.
Notwithstanding the foregoing, no amendment or termination of this Plan shall
adversely affect any then existing deferred amounts in any Account or any rights
with respect to such amounts under this Plan; provided, however, that, upon
termination of the Plan, the Company may accelerate the time of payment of all
or any part of the Accounts in accordance with the requirements of Section 409A
of the Code and the guidance thereunder.
9. Unfunded Status of Accounts
     The Accounts established under this Plan shall be unfunded. The right of
any Participant to receive future payments from any Account shall be an
unsecured claim against the general assets of the Company, and no Participant or
any other person shall have any interest in any specific asset or assets of the
Company by reason of any Account hereunder, nor any rights to receive
distribution of any of the Accounts except as and to the extent expressly
provided hereunder. With respect to the payment of amounts held under the
Accounts, the Participants have the status of unsecured general creditors of the
Company. The Company shall not be required to purchase, hold or dispose of any
investments pursuant to this Plan; however, if in order to cover its obligations
hereunder the Company elects to purchase any investments, the same shall
continue for all purposes to be a part of the general assets and property of the
Company, subject to the claims of its general creditors and shall not be deemed
to create a trust, and no person other than the Company shall by virtue of the
provisions of this Plan have any interest in such assets other than an interest
as a general creditor.
10. Effective Date
     This Plan shall be effective January 1, 2007 and shall apply to Bonus
Awards earned in Fiscal Years beginning on and after January 1, 2007.
11. Miscellaneous
     11.1. Assignability. No right or interest of a Participant under this Plan
to any amounts in a Participant’s Account or to any Bonus Award shall be subject
to alienation, assignment, transfer, pledge or encumbrance of any kind;
provided, however, that nothing in this Section 11.1 shall prevent transfer by
will or by the applicable laws of descent and distribution. No loans will be
issued by the Plan against a Participant’s Account.

10



--------------------------------------------------------------------------------



 



     11.2. No Guarantee of Employment. The Plan shall not be construed to give
any Participant the right to be retained in the employment of the Company or to
interfere with the right of the Company to terminate the employment of any
person at any time.
     11.3. Taxation of Accounts and Compliance with Section 409A of the Code.
          (a) This Plan is established with the intention that no portion of a
Participant’s Accounts will be treated as income to the Participant under the
Code until the Participant actually receives the deferred amounts. To the extent
applicable:
          (1) at all times, this Plan shall be operated in accordance with the
requirements of Section 409A of the Code;
          (2) any action that may be taken (and, to the extent possible, any
action actually taken) by the Company or a Participant shall not be taken (or
shall be void and without effect) if such action is not in accordance with the
requirements of Section 409A of the Code;
          (3) any provision in this Plan that is determined to violate the
requirements of Section 409A of the Code shall be void and without effect; and
          (4) any provision that is required by Section 409A of the Code to
appear in this Plan in order to comply with the requirements of Section 409A of
the Code that is not expressly set forth shall be deemed to be set forth herein,
and this Plan shall be administered in all respects as if such provision were
expressly set forth.
          (b) Notwithstanding anything in the Plan to the contrary, upon a
determination under the Plan as to the imposition of Federal Insurance
Contributions Act tax (the “FICA Amount”) under Sections 3101, 3121(a) or
3121(v)(2) of the Code with respect to all or any portion of an Account in the
name of any Participant, the Committee may in its discretion pay to the
participant an amount not in excess of the FICA Amount and the income tax
withholding pursuant to Section 3401 of the Code and applicable state, local or
foreign tax laws as a result of the payment of the FICA Amount.
          (c) Notwithstanding anything in the Plan to the contrary, upon a
determination under the Plan that any deferral arrangement with respect to any
Account in the name of a Participant fails to meet the requirements of
Section 409A of the Code and applicable guidance thereunder, the Committee may
in its discretion pay to the Participant an amount not in excess of that portion
of the Participant’s Account that is required to be included in the income of
the Participant as a result of such failure.
     11.4. Withholding. Any payment or other distribution of benefits under the
Plan may be reduced by any amount (including employment taxes) required to be
withheld by the Company under any applicable law, rule, regulation, order or
other requirement of any governmental authority. In addition, the Company has
full authority to withhold any taxes (including employment taxes) applicable to
amounts deferred hereunder from other compensation owing to any Participant that
is not being deferred hereunder. If a Participant becomes entitled to a
distribution under the Plan, and if at such time such Participant has

11



--------------------------------------------------------------------------------



 



outstanding any debt, obligation or other liability representing an amount owing
to the Company, then the Company may offset such amount against the amount of
benefits otherwise distributable to the Participant under this Plan to the
extent permitted by applicable law.
     11.5. Governing Law. The Plan shall be construed, administered and enforced
in accordance with the laws of the State of New York.
     11.6. Gender and Number. Where the context admits, words in the masculine
gender shall include the feminine and the neuter genders, the singular shall
include the plural, and the plural shall include the singular.
     11.7. Headings. The headings of Sections are included solely for
convenience of reference and are not intended in any way to modify or otherwise
to affect the text of the Plan.

12